08/10/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0107



                                 No. DA 20-0107


STATE OF MONTANA,

             Plaintiff and Appellee,
      v.

MICHAEL ALLEN ZEIMER,

             Defendant and Appellant.

                                       ORDER


      Upon consideration of Appellee’s motion for a 14-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 31, 2021, within which to prepare, serve, and file its

response brief.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 10 2021